Title: To John Adams from John Brennan, 4 September 1825
From: Brennan, John
To: Adams, John




Very esteemed Sir,
Kingston N.Y. 4th. Sepr. 1825—


Were it not that I am well acquainted with the illustrious place you deservedly hold, in the annals of your Country; and that I know also, that your whole life; in its dawn; meridian; and (according to the limited age of man) your matured days, were devoted, and most usefully devoted, to the best interests of your Country; I should not trouble you with this letter:—I have addressed more than fifty letters to such characters; but our history, with all its imperfections and prejudices, (which, permit me to say, Sir, are not few) record no name, more deservedly illustrious, than the Gentleman to whom I have the honor of addressing myself—I am no sycophant, Sir; like you yourself; (though something less than 40. years your junior) I was born a Royalist; and like yourself also, I was born under the British Crown;—in one of its numerous apenda, (not more than 300 miles from the British metropolis—) Aye, Sir, and with pride, with a pride such as none but those who feel it, can understand; my Fathers too, raised their swords against the undue oppression of a Nation, not more illustrious than mine, and that of my Fathers, for arts, learning & civilization—
Having promised, Sir, that I pretend to know the Gentleman, to whom I address myself—(and who, but the more illiterate, do not know you, Sir, in your brilliant career through life?) I repeat it, that from my knowledge of the distinguished rank, which your name has, and must hold, in the history of our Country at, and during the period, and subsequent to the Revolution, I will be pardoned for obtruding myself on your Notice.—
The subject, to which I most respectfully crave to draw your attention, is the "Travels of the Marquis De’Chastellux through the Atlantic States, in the years 1780. 81. 82 & 83—I suppose that you were not acquainted with the name and character of that distinguished Nobleman; would be, (in my humble opinion, little less than an insult,) as he was, and is, well remembered by every surviving Patriot and Statesman of the eventful period of our Revolution—If there were no other books in existence, but the two Volumes of this amiable and distinguished Traveller, there is sufficient proof the distinguished, and disinterested patriotism of Two Adamses—John & Samuel—And ere I proceed any further permit me, very respectfully to ask the following Historical question:—Whether John or Samuel Adams, wrote the Constitution of the Form of Government of Massachusetts Bay?"—There is a singular discrepancy between the Marquis De Chastellux, and his Translator—The former affirms, that in a conversation with Mr. Saml Adams at Philadelphia, in (I think) the year 1781—) among many other subjects discussed, it was expressed, or at all events, the language made use of by Mr. S. Adams, implied, that he was the Author of The admirable system of Government of Massachusetts Bay; as the Marquis De C. expresses it.—But his translator,—who appears to be well acquainted with every subject, and every event, upon which the Marquis treats, affirms boldly, that it was not the Production of Mr. Samuel Adams, but of Mr. John Adams (then, 1787) Ambassador in London"—One man, (perhaps) out of 500, would wish to know the truth of this matter, and if 50,000 people know it, throughout the united states, future Ages will be just enough, I hope to give credit to the real Author:—Every School-boy knows the Fable of the ‘Dove with borrowed Feathers’—Thousands have employed their pens to ascertain who the Author of Junius was.—Mankind, till within a few years, attributed  the sole writing of the Declaration of Independence, to Mr. Jefferson; but with a becoming candour, that great and good man, has acknowledged, that he was not the Author of it, in its present shape—
I have already observed, Sir, that I presumed you were familiar with the name of the Marquis De Chastellux—and although he does not give you credit for writing ‘The admirable System of Government of Massachusetts Bay;’ he does in many other parts of his truly interesting Work, do you that justice, which characterises the whole of the numerous sketches he gives of the great men of our Country—The two Volumes of his Travels I am about republishing, were  written during the periods already mentioned—They were originally printed in Paris, in 1785—and in 1786-7, they were translated into English, "By an English Gentleman (anonymous) who was in America during the period of the Revolution, with explanatory and elucidatory Notes, by the Translator"—The copy in my possession was the only one, that ever I heard, found its way to this country:—it was sent to my Wife’s Father, Coll. Bauman, (formerly Post Master of N. York) by the Translator, immediately after its publication—The work has never been published in this Country—And as I have taken some pains to inform myself upon the subject of the events of the Revolution—I boldly affirm, that there is no one, individual work, in our country, which contains so much instructive, as well as entertaining matter, as these Travels—Having devoted several months to the preparation of this work—and having already prepared many useful notes, to throw some light on subjects that may seem to be at variance with other historical documents:—I am desirous of having your opinion, Sir, on the subject already submitted to your consideration; as it respects the Authorship of the Constitution of Massachusetts.
The work which I have the honor to submit to your consideration—& to the publication of which, permit me very respectfully, to solicit your patronage as a Subscriber—is already encouraged by several of your Compatriots of the Revolution—and by their immediate Successors—From among several letters in my possession, I shall only trouble you with the perusal of two.—
The first is from your ancient and venerable Friend, Jefferson—whose name, with your own, and that of the Venerable Carrol, now only dwells among the living, of that Gallaxy of Patriots who signed the declaration of our Independence—
The Second is from Genl. Armstrong, a Gentleman whose name is identified with the best interests of his country.—
(Copy)
Sir
Monticello Aug. 5th.—25.
Your letter of July 25. finds me in so low a state of health as to be able only to say in reply to it, that I had too much regard and friendship for the M. De Chastellux to decline any thing which might bear witness to his merit. To the publication therefore of his life (memoirs) and travels I willingly subscribe according to your request. and pray you to accept assurances of my great respect—
(signed) Th: Jefferson—
(Copy)Dear Sir,
 Lower Red Hook 22d aug. 1825
I have been favored with the receipt of your letter of the 16th. instant. and am very much pleased to learn, that we are about to have a new Edition in our own language, of the Travels of the Marquis De Chastellux, in the United States in the years 1780. 81. 82 & 83—You are not mistaken in supposing, that I was personally acquainted with the Marquis De. C—— and that I have always entertained a very high opinion of his talents & acquirements.—I beg you to consider me as a subscriber to your work, and that I shall be glad to see both you and it, at this place, whenever it may be convenient for you to cross the River—
With great respect, I am, Dear Sir, / your most obedt. Servant
(signed) J. Armstrong
Having already extended this letter, to (I fear) an unreasonable length, I have to crave your excuse, Sir; and shall only add, that I am merely waiting answers from a few more of the illustrious Patriots of the Revolution, to whom I have written;—and that it is my intention to put the Work to Press, in the course of the early part of next month—and that it will be sent to subscribers free of expence, about the middle of November—
The 2. Vols. contain about 450pp—each, and with the additional notes will contain perhaps, 500, in the new Edition—the price to subscribers will be   $6 per set, in Boards —& $8 in Calf—extra: binding—gilt and lettered—only 500 Copies will be published in the first Edition—and of that number more than 100 are already engaged and subscribed for—The City of Boston alone, I am persuaded, would purchase more than the whole of the above number—but my pecuniary means are not adequate to a greater number of sets ’till I realize something from the work—All who have read it pronounce it to be one, which will reconcile many of the discrepancies in the history of the periods in which it was written—Sincerely wishing you good health, and life to read this work, permit me to assure you of the respectful consideration, / with which I am Sir, / your mo. obt. Sert.





J: Brennan


 
   At the time of the translation of this work—


